Mr. Justice Franco Soto
delivered the opinion of the court-
In this case judgment was rendered on December 23, 1926, reversing the judgment of the trial court, and we sustained the petition for an injunction to recover possession of real property, “without special imposition of costs.” Solis v. Castro, ante, p. 94.
Latér the appellant moved for reconsideration of our-judgment as to the imposition of costs, alleging that they should be imposed on the defendant by operation of law.
February 14, 1927, was set for hearing the parties. Appellant appeared by brief and insisted on his.motion.
Section 5 of Act No. 43 of March 13,1913, reads:
“That the court shall render judgment without undue delay. Costs shall be taxed against the party against whom judgment is ^ndered.”
" l n the case of Ortiz v. Silva et al., 28 P.R.R. 387, this court interpreted that section and after quoting it said:
“'The statute is clear and needs no interpretation.
“Judgment having been entered against the defendants, the costs should have been imposed upon them by a mandatory provision of the law; therefore that part of the judgment appealed from by the plaintiff must be reversed.”
The recent case of People v. Oms, 35 P.R.R. 689, is also applicable by analogy.
For the foregoing reasons we must reconsider the judgment of December 23, 1926, and modify it by imposing the costs on the defendant.